Case 21-00571-als11       Doc 4    Filed 04/22/21 Entered 04/22/21 16:47:37             Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                              SOUTHERN DISTRICT OF IOWA

In Re:                                          )   Case No. 21-00571
                                                )
CYCLE FORCE GROUP, LLC,                         )   Chapter 11
                                                )
         Debtor and Debtor in Possession.       )   Hon.
                                                )
2105 SE 5th St.                                 )   NOTICE OF APPEARANCE AND
Ames, IA 50010                                  )   REQUEST FOR SPECIAL NOTICE
                                                )
EIN: XX-XXXXXXX                                 )
                                                )


         PLEASE TAKE NOTICE that the undersigned appears as additional counsel for Cycle

Force Group, LLC, Debtor and Debtor in Possession, in the underlying bankruptcy case entitled

above, and pursuant to Bankruptcy Rules 2002 and 9010, demands that all notices given or

required to be given in this bankruptcy proceeding and all papers served or required to be served

in this bankruptcy proceeding be given to and served upon the following at the addresses and

telephone numbers set forth below.

         Nicci M. Ledbetter, Esq.
         Bradshaw, Fowler, Proctor & Fairgrave, P.C.
         801 Grand Avenue, Suite 3700
         Des Moines, IA 50309
         515/246-5811
         515/246-5808 FAX
         ledbetter.nicci@bradshawlaw.com


         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

notices of any application, complaint, demand, hearing, motion, petition, pleading or request,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by
Case 21-00571-als11       Doc 4    Filed 04/22/21 Entered 04/22/21 16:47:37            Desc Main
                                   Document     Page 2 of 2



mail, delivery, telephone, facsimile or otherwise filed with regard to the above-referenced

bankruptcy proceeding.



DATED: April 22, 2021                        /s/     Nicci M. Ledbetter
                                             Nicci M. Ledbetter, AT0014206
                                             Bradshaw, Fowler, Proctor & Fairgrave, P.C.
                                             801 Grand Avenue, Suite 3700
                                             Des Moines, IA 50309-8004
                                             515/246-5811
                                             515/246-5808 FAX
                                             ledbetter.nicci@bradshawlaw.com


                                  CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                                     /s/ Bari Rogers




                                                2
